Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 1 of 14
UNITED STATES DistrictCourT FOILED

NORTHERN DISTRICT OF OKLAHOMA JAN 13 2020

ware C. Moe rit, Cierk
 euinn Cedag eA, L11' ayg bbs fC . DISTR OT COURT
Case Number

 

3 Defendant(s) nated. Spots PERE 0
COMPLAINT 20 CV Q 15 JED - FHY
A. Parti
NCE / , isa citizen of _ Rk aloraé-

 

 

who ure O E aie ut #2, Copalie OK
ho presently resides at : Hy a FAIR IAN Lave Al. “1 5 THD be

4 ‘ * oe
2) Defendant ( hy ted ¢ Sat E ¢_ SovERIM EM) is a citizen of
(Name of first defendant) (City, State)

and is employed as Fedral Gover MEN e

* (Position and title, if any)

'
3) Defendant Lyfea MO) Keene SeaDI fia citizen of
(Name of second defendant) : (City, State)

and is employed as [ex Coll, clo QR

 

 

(Position and title, if any)
[You may attach additional pages (82"x 11") to furnish the above information for additional defendants.]
B. Jurisdiction

1) Jurisdiction is asserted pursuant to:

The Letendant 1 ThE (buted. Sees poet

 

C. Nature of Case
1) Briefly state the background of your case:
The_LRS, Sb ized. Plant: fs TAX Retinels Le eb 0| 200d?

V) ONE 7 ¢ DK (340) LR. LAE « A} [0 AEUb 7

ANd Collec spid Pik. LO
sée Here.To Aiachea- pho

D. Cause of Action

—,

Z) -_
RESS fas No Jurisd |clion TRO ThE

 

I allege the fovrowing:
‘ . ’ 4 if ,
1. Lb . ni LNAALN IVAHEA » IDE K A =2 0 4

WLLDOD. My facial SECHBTTY CCK. Ths AEAvE

i bec tet ev-os (120s VT ‘

Complaint
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 2 of 14
i . | .

ES,

 

 

. Vatane. ae |
oi. Const ilulio; (OK — SEIZE: pb Cte. Fane TAK Px pet ed,
IA = Retond oe aoe EA CIPZEN, NWF Be

| Conse. of Action.

pps meet

Bante WEEMS z hast ee SDO00- ee =a

< | Suepive,. ule tml Tadn 4 tea teyS
Suave. LC will jorotepldl y have Ta ONTNUE
Hp weak Oeteydat is bea £9 yeeRs OL GD

Phan i keg ee Sail: by. Lh Jaay ar. ig

“Members, -1e Ali wieht Antiede VIL

of the ConsTEIGIon. ot The United. Stéles.

The vajae in Contao mee chal exczsd a
aati Po eee ee Se

 
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 3 of 14

\

F/ 027.00 1 Abe

Supporting Facts: (Include all facts you consider important, including names of persons involved, places and dates. Describe
exactly how each defendant is involved. State the facts clearly in es own words without citing legal authority or argument.)

Bait @ QUES ft TAK debt a 10 950,16. pasle Be TRS
Collec “4.40893, LebvINg 4 daleea “ L SF). 23 Sti! due.

 

    

Q : £. _
2. {23 NOAA Cy a Lo f2 Ka the Ar | O) [FAA Na CS x -LD
, /}
tds Tr& LD iV Mg 3 Ro
L A ov
RE ( i » = o> ¥

Supporting Facts: (Include all facts you consider important, including names of persons involved, places and dates. Describe
exactly how each defendant is involved. State the facts clearly ing our own words,without citing legal authority or argument.)
"i ! A

fy
NO LM RDI SENAIOA LAA Del tile (0 ThE PETNADAN !s5

J ;
* f 7 We aN rT Eph INE Yo MPDNTL KL FF
CORO (NM 5 7 ONST/TUT7ON », :
, 7 “ee BL wpa IP), Oey phe
- Al Me UM st 7. (OD Af as Elf

ayo) 22 1H, ZI JA Soak Mila bill LA oe,
ul 5 OEE age EO pay This de bk

Supporting Facts: (Include all facts you consider important, including names of persons involved, places and dates. Describe ©
exactly how each defendant is involved. State the facts clearly in your own words without citing legal authority or argument.)

 

 

[If necessary, you may attach additional pages (8'4"x 11") to explain any allegation or to list additional supporting
facts in the same format as above.]

E. Request for Relief
I believe that I
t ’

  

entitled to the following relief:

    

f

Dnd. fiteaslt

 

CA see

Woe Fala Lh, Apt *L

oe OK Wb
“639 —3od — F926.

Telephone

Complaint 2 CV-05 (12/05
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 4 of 14

ilsa's Green Country Staffing - , :
GEORGE WILLOUGHBY o> EMPL-118341 4 W/E Dt: 11/3/2019 151945

 

 

 

-----YTD-----
Hours = Amount Soc: Sec 34.88 ADVANCE 125.00 Gross 15,072.90
Regular Pay 37,60" 562.50 Medicare 8.16 Garnishment Perc 140.62 ed W/H 853.12
\, VA OK St W/H 3.00 ~~ Soc Sec 934.51
7 iv ! . ;
~ wt \K\ VA Medicare 218.58
\y \ \\ “A ,
nw . WN \ VD \ OK St W/H 358.90
wa \\\ 4 \\\ l
vee ‘a an Wi A \ \ \ / Nontaxable 0.00
, \ {\
(0 . aL) Taxable 15,072.90
\ |
10/28/19 11/03/19  AM-RAIL CONSTRUCT 37.50 15.00 562.50
YTD Hours: 986.70
Gross Pay: 562.50 Deductions: 311.66 Net Pay: 250.84
Tulsa's Green Country Staffin )
6802 S Garnett Rd a VOUCHER
Broken Arrow, OK 74012
VOUCHER NO.
151945
DATE 11/08/19 nee
*E*RVIC)| Derr
*** Direct Deposit ****
NAME OF
EMPLOYEE GEORGE LEE WILLOUGHBY
406 FAIRLANE DRIVE
#6
SAPULPA, OK 74066 NOT NEGOTIABLE
ilsa's Green Country Staffing
GEORGE WILLOUGHBY — ~ MPL-118341 1 W/E Dt: 11/3/2019 151945
wesc YTD-----
Hours Amount Soc Sec 34.88 ADVANCE 125.00 Gross 15,072.90
Regular Pay 37.50 562.50 Medicare 8.16 Garnishment Perc 140.62 Fed W/H 853.12
OK St W/H 3.00 Soc Sec 934.51
Medicare 218.58
OK St W/H 358.90
Nontaxable 0.00
Taxable 15,072.90
10/28/19 11/03/19 AM-RAIL CONSTRUCT 37.50 15.00 562.50
YTD Hours: 986.70

Gross Pay: 562.50 Deductions: 311.66 Net Pay: 250.84
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 5 of 14

ilsa's Green Country Staffing " ‘
GEORGE WILLOUGHBY ‘ EMPL-118341 1 W/E Dt: 10/27/2019 151510

 

 

 

 

DON'T FORGET TO SET YOurn CLOCKS BACK 1 HOUR SATURDAY NIGHT!! -----YT D-----
Hours Amount Soc Sec 37.20 ADVANCE _—125.09 Gross 14,510.40
Regular Pay 40.00 600.00 Medicare 8.70/ Garnishment Pa 1500) Fed W/H 853.12
OK St W/H 4.00 —_ Soc Sec 899.63
Medicare 210.42
OK St W/H 355.90
Nontaxable 0.00
Taxable 14,510.40
10/21/19 10/27/19 AM-RAIL CONSTRUCT 40.00 15.00 600.00
YTD Hours: 949.20
Gross Pay: 600.00 Deductions: 324.90 Net Pay: 275.10
6802'S GamettRd VOUCHER
Broken Arrow, OK 74012
VOUCHER NO.
151510
DATE 11/01/19 SNOUT
meeRVOID
*** Direct Deposit ****
NAME OF
EMPLOYEE GEORGE LEE WILLOUGHBY
406 FAIRLANE DRIVE
#6
SAPULPA, OK 74066 NOT NEGOTIABLE
isa's Green Country Staffing
GEORGE WILLOUGHBY EMPL-118341 1 W/E Dt: 10/27/2019 151510
DON'T FORGET TO SET YOUR CLOCKS BACK 1 HOUR SATURDAY NIGHT!) 0 wn YTD-----
Hours Amount Soc Sec 37.20 ADVANCE 125.00 Gross 14,510.40
Regular Pay 40.00 600.00 Medicare 8.70 Garnishment Perc 150.00 Fed W/H 853.12
OK St W/H 4.00 Soc Sec 899.63
Medicare 210.42
OK St W/H 355.90
Nontaxable 0.00
Taxable 14,510.40
10/21/19 10/27/19 AM-RAIL CONSTRUCT 40.00 15.00 600.00
YTD Hours: 949.20

Gross Pay: 600.00 Deductions: 324.90 Net Pay: 275.10
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 6 of 14

ilsa's Green Country Staffing ,
GEORGE WILLOUGHBY ee EMPL-118341 1 W/E Dt: 10/20/2019

 

 

 

151087
-----YTD-----
Hours Amount Soc Sec 28.83 ADVANCE _110.00, Gross 13,910.40
Regular Pay 31.00 465.00 Medicare 6.74( Garnishment Perc 116.25, Fed W/H 853.12
OK St W/H 1.00 Soc Sec 862.43
Medicare 201.72
OK St W/H 351.90
Nontaxable 0.00
Taxable 13,910.40
10/14/19 10/20/19 AM-RAIL CONSTRUCT 31.00 15.00 465.00
YTD Hours: 909.20
Gross Pay: 465.00 Deductions: 262.82 Net Pay: 202.18
Tulsa's Green Country Staffin
6802S Garnett Rd ‘. VOUCHER
Broken Arrow, OK 74012
VOUCHER NO.
151087
DATE 10/25/19 on UN
*FERVIC)| Dx***
““* Direct Deposit ****
NAME OF
EMPLOYEE GEORGE LEE WILLOUGHBY
406 FAIRLANE DRIVE
#6
SAPULPA, OK 74066 NOT NEGOTIABLE
ilsa's Green Country Staffing
GEORGE WILLOUGHBY EMPL-118341 1 W/E Dt: 10/20/2019 151087
wowed YTD-----
Hours Amount Soc Sec 28.83 ADVANCE 110.00 Gross 13,910.40
Regular Pay 31.00 465.00 Medicare 6.74 Garnishment Perc 116.25 Fed W/H 853.12
OK St W/H 1.00 Soc Sec 862.43
Medicare 201.72
OK St W/H 351.90
Nontaxable 0.00
Taxable 13,910.40
10/14/19 10/20/19 AM-RAIL CONSTRUCT 31.00 15.00 465.00
YTD Hours: 909.20
Gross Pay: 465.00 Deductions: 262.82 Net Pay: 202.18
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 7 of 14

ilsa's Green Country Staffing

"3g FMPL-118341

W/E Dt: 10/13/2019

 

 

 

GEORGE WILLOUGHBY 150707
-----YTD-----
Hours Amount Feq'| W/H 24.08 ADVANCE 125.00 Gross 13,445.40
Regular Pay 40.00 600.00 Soc Sec 64.05 /Garnishment Perc 258.28)Fed W/H 853.12
Overtime 19.25 433.13 Medicare 14.98 —~ Soc Sec 833.60
OK St W/H 26.00 Medicare 194.98
OK St W/H 350.90
Nontaxable 0.00
Taxable 13,445.40
10/07/19 10/13/19 AM-RAIL CONSTRUCT 40.00 15.00 600.00
10/07/19 10/13/19 AM-RAIL CONSTRUCT 19.25 22.50 433.13
YTD Hours: 878.20
Gross Pay: 1,033.13 Deductions: 512.39 Net Pay: 520.74
s802SGamettRd VOUCHER
Broken Arrow, OK 74012
VOUCHER NO.
150707
DATE 10/18/19 MOONY
seenQID
**** Direct Deposit ****
NAME OF
EMPLOYEE GEORGE LEE WILLOUGHBY
406 FAIRLANE DRIVE
#6
SAPULPA, OK 74066 NOT NEGOTIABLE
ilsa's Green Country Staffing
GEORGE WILLOUGHBY EMPL-118341 1 W/E Dt: 10/13/2019 oe
Hours Amount Feq'| W/H 24.08 ADVANCE 125.00 Gross 13,445.40
Regular Pay 40.00 600.00 Soc Sec 64.05 Garnishment Perc 258.28 Fed W/H 853.12
Overtime 19.25 433.13 Medicare 14.98 Soc Sec 833.60
OK St W/H 26.00 Medicare 194.98
OK St W/H 350.90
Nontaxable 0.00
Taxable 13,445.40
10/07/19 40/13/19 AM-RAIL CONSTRUCT 40.00 15.00 600.00
10/07/19 40/13/19 AM-RAIL CONSTRUCT 19.25 22.50 433.13
YTD Hours: 878.20
Gross Pay: 1,033.13 Deductions: 512.39 Net Pay: 520.74
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 8 of 14

ilsa's Green Country Staffing

EMPL-118341 . 1 W/E Dt: 9/15/2019

 

 

 

GEORGE WILLOUGHBY 147794
zou VTDss=
Hours Amount Soc Sec 3.72 ADVANCE.___ 40.40 Gross 11,362.27
Regular Pay 4.00 60.00 Medicare 0.87{ Garnishment Perc 15.00)Fed W/H 812.27
— Soc Sec 704.45
Medicare 164.77
OK St W/H 302.90
Nontaxable 0.00
Taxable 11,362.27
09/09/19 09/15/19 AM-RAIL CONSTRUCT 4.00 15.00 60.00
YTD Hours: 756.95
Gross Pay: 60.00 Deductions: 59.99 Net Pay: 0.01
6802S GamettRd VOUCHER
Broken Arrow, OK 74012
VOUCHER NO.
147794
DATE 09/20/19 UNT
nee EAE (0)
eeOID
“= Direct Deposit ****
NAME OF
EMPLOYEE GEORGE LEE WILLOUGHBY
16141 S MASON ST
KEIFER, OK 74041
NOT NEGOTIABLE
ilsa's Green Country Staffing
GEORGE WILLOUGHBY EMPL-118341 1 W/E Dt: 9/15/2019 147794
ent YTD-----
Hours Amount Soc Sec 3.72 ADVANCE 40.40 Gross 11,362.27
Regular Pay 4.00 60.00 Medicare 0.87 Garnishment Perc 15.00 Fed W/H 812.27
Soc Sec 704.45
Medicare 164.77
OK St W/H 302.90
Nontaxable 0.00
Taxable 11,362.27
09/09/19 09/15/19 AM-RAIL CONSTRUCT 4.00 15.00 60.00
YTD Hours: 756.95
Gross Pay: 60.00 Deductions: 59.99 Net Pay: 0.01
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 9 of 14

\Ilsa's Green Country Staffing 7
GEORGE WILLOUGHBY ea FMPL-118341 1 W/E Dt: 9/22/2019 149068

 

 

 

-----YTD-----
Hours Amount Soc Sec 5.58 ADVANCE 60.60 Gross 11,452.27
A —————.,
Regular Pay 6.00 90.00 Medicare 1.31( Garnishment Perc 22.50)Fed W/H 812.27
nn Soc Sec 710.03
Medicare 166.08
OK St W/H 302.90
Nontaxable 0.00
Taxable 11,452.27
09/16/19 09/22/19 AM-RAIL CONSTRUCT 6.00 15.00 90.00
YTD Hours: 762.95
Gross Pay: 90.00 Deductions: 89.99 Net Pay: 0.01
Tulsa's Green Country Staffin
6802 SGarnettRd g VOUCHER
Broken Arrow, OK 74012
VOUCHER NO.
149068
DATE 09/27/19 ai
*RERIO| pb****
“* Direct Deposit ****
NAME OF
EMPLOYEE GEORGE LEE WILLOUGHBY
16141 S MASON ST
KEIFER, OK 74041
NOT NEGOTIABLE
ilsa's Green Country Staffing
GEORGE WILLOUGHBY ¢MPL-118341 1 W/E Dt: 9/22/2019 149068
-----YTD-----
Hours Amount Soc Sec 5.58 ADVANCE 60.60 Gross 11,452.27
Regular Pay 6.00 90.00 Medicare 1.31 Garnishment Perc 22.50 Fed W/H 812.27
Soc Sec 710.03
Medicare 166.08
OK St W/H 302.90
Nontaxable 0.00
Taxable 11,452.27
09/16/19 09/22/19 AM-RAIL CONSTRUCT 6.00 15.00 90.00
YTD Hours: 762.95

Gross Pay: 90.00 Deductions: 89.99 Net Pay: 0.01
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 10 of 14

ilsa's Green Country Staffing 7 s ow ty
GEORGE WILLOUGHBY aa FE IIPL-118341 1 W/E Dt: 9/8/2019

 

 

 

146888
sass YTD-----
Hours Amount Fed'| W/H 9.37 ADVANCE _ 132.26, Gross 11,302.27
Regular Pay 16.50 247.50 Soc Sec 15.34[ Garnishment Perc 61.88sFed W/H 812.27
Medicare 259 SS Soc Sec 700.73
OK St W/H 2.00 Medicare 163.90
OK St W/H 302.90
Nontaxable 0.00
Taxable 11,302.27
09/02/19 09/08/19 AM-RAIL CONSTRUCT 16.50 15.00 247.50
YTD Hours: 752.95
Gross Pay: 247.50 Deductions: 224.44 Net Pay: 23.06
Tulsa's Green Country Staffi
6802 SGamettRd VOUCHER
Broken Arrow, OK 74012
VOUCHER NO.
146888
DATE 09/13/19 sa GUNT
we IC] D****
**** Direct Deposit ****
NAME OF
EMPLOYEE GEORGE LEE WILLOUGHBY
16141 S MASON ST
KEIFER, OK 74041
NOT NEGOTIABLE
ilsa's Green Country Staffing
GEORGE WILLOUGHBY EMPL-118341 1 W/E Dt: 9/8/2019 146888
eee! YTD-----
Hours Amount Fed'| W/H 9.37. ADVANCE 132.26 Gross 11,302.27
Regular Pay 16.50 247.50 Soc Sec 15.34 Garnishment Perc 61.88 Fed W/H 812.27
Medicare 3.59 Soc Sec 700.73
OK St W/H 2.00 Medicare 163.90
OK St W/H 302.90
Nontaxable 0.00
Taxable 11,302.27
09/02/19 09/08/19 AM-RAIL CONSTRUCT 16.50 15.00 247.50
YTD Hours: 752.95
Gross Pay: 247.50 Deductions: 224.44 Net Pay: 23.06
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 11 of 14
Your New Beneiit Amount

Your Social Security benefits will increase by 1.6% in 2020 because of a rise in the cost of
living. You can use this letter as proof of your benefit amount if you need to apply for food,
rent, or energy assistance. You can also use it to apply for bank loans or for other business.

Keep this letter with your important financial records.

 

How Mu ill I Get en?
© Your monthly amount (before deductions) is $1,353.60
® The amount we deduct for Medicare Medical Insurance is $144.60

(If you did not have Medicare as of November 22, 2019,
or if someone else pays your premium, we show $0.00.)
¢ The amount we deduct for your Medicare Prescription Drug Plan is $0.00
(We will notify you if the amount changes in 2020. If you did not elect
withholding as of November 1, 2019, we show $0.00.)

@ The amount we deduct for voluntary Federal tax withholding is $0.00
(If you did not elect voluntary tax withholding as of a
November 22, 2019, we show $0.00.) a“

® After we take any other deductions, you will receive C. $1,209.00

bout J . Sr
on or about January 8, 2020 nee

If you disagree with any of these amounts, you must write to us within 60 days from the
date you receive this letter. Or visit www.ssa.gov/non-medical/appeal to appeal online.
We would be happy to review the amounts.

If you receive a paper check and want to switch to an electronic payment, please visit the
Department of the Treasury’s Go Direct website at www.gedirect.org online.

What If I Have Questions?

® Visit our website at www.socialsecurity.gov

@ Call us toll-free at 1-800-772-1213 (TTY 1-800-325-0778)
® Contact your nearest Social Security office .

Co Ags ti GE Peat HE well ony. EON |
ity b) Cebyelanf= pokes wo pore’ Ves

4750 S GARNETT RD
TULSA OK 74146

 

 

ar

 

Othe r Senior
Call the Eldercare Locator service of the U.S. Administration on Aging at 1-800-677-1116
or visit www.eldercare.acl.gov to learn about a wide variety of services that may be

helpful to you.

 
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 12 of 14
Your New Benefit Amount

BENEFICIARY’S NAME: GEORGE L WILLOUGHBY

Your Social Security benefits will increase by 1.6% in 2020 because of a rise in the cost of
living. You can use this letter as proof of your benefit amount if you need to apply for food,
rent, or energy assistance. You can also use it to apply for bank loans or for other business.

Keep this letter with your important financial records.

uc i And When?
e Your monthly amount (before deductions) is $1,858.60
¢ The amount we deduct for Medicare Medical Insurance is $144.60

(If you did not have Medicare as of November 22, 2019,
or if someone else pays your premium, we show $0.00.)

¢ The amount we deduct for your Medicare Prescription Drug Plan is $0.00
(We will notify you if the amount changes in 2020. If you did not elect
withholding as of November 1, 2019, we show $0.00.)

e The amount we deduct for voluntary Federal tax withholding is $0.00
(If you did not elect voluntary tax withholding as of
November 22, 2019, we show $0.00.)

® After we take any other deductions, you will receive $1,209.00

iO

on or about January 8, 2020.

If you disagree with any of these amounts, you must write to us within 60 days from the
date you receive this letter. Or visit www.ssa.gov/non-medical/appeal to appeal online.
We would be happy to review the amounts.

If you receive a paper check and want to switch to an electronic payment, please visit the
Department of the Treasury’s Go Direct website at www.godirect.org online.

If 1 Have Questions?
@ Visit our website at www.socialsecurity.gov
@ Call us toll-free at 1-800-772-1213 (TTY 1-800-825-0778)
° Contact your nearest Social Security of office .

cee perenne ae

 

 

ee As ot f Livy 4 ds Je fy ayn, ee Cb! // J. “2 hd} BEC p05 We
yf poo Z le
~ ?, c¢ +/ Lé > ~ — ae ee ee
4750S GARNETT RD
TULSA OK 74146
th: I iors

Call the Eldercare Locator service of the U.S. Administration on Aging at 1-800-677-1116
or visit www.eldercare.acl.gov to learn about a wide variety of services that may be
helpful to you.
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 13 of 14

 

It’s not unusual for people’ Ss circumstances to change after they apply for or start receiving
benefits. These changes may increase your Federal benefits. For example, if your

spouse or ex-spouse dies, you may qualify for a higher Social Security benefit. Visit
www.ssa.goulpotentialentitlemeni to find out more. You also can use the Benefit
Eligibility Screening Tool at www.ssabesi.benefits.gov/ to find out about benefits from

Social Security.

Suspect Social Security Fraud?
If you suspect Social Security fraud, please visit htips://oig.ssa.govu/report or call the
Inspector General’s Fraud Hotline at 1-800-269-0271 (TTY 1-866-501-2101).

Help Prevent Identity Theft

Be aware of scams through the mail, Internet, telephone, or in person. You should be
careful when someone asks for personal information, especially your Social Security
number. Please visit www.usa.govlidentity-theft to find out more.

Medicare Information

° Starting January 1, 2020, you should use your new Medicare card to get care. Old cards
with Social Security numbers will no longer be accepted. If you don’t have a new
Medicare card, call 1-800-MEDICARE (1-800-633-4227) (TTY 1-877-486-2048).

® To learn about Medicare eligibility or to apply, visit www.ssa.gou/medicare/mediinfo.himl
or call Social Security at 1-800-772-1213 (TTY 1-800-325-0778).

® If you do not sign up for Medicare Part B (medical insurance) when you are first eligible,
or if you cancel Part B and then get it later, you may have to pay a late enrollment
penalty for as long as you have Part B.

® For questions about Medicare coverage and billing, visit www.Medicare.gov or call
1-800-MEDICARE (1-800-633-4227) (ITY 1-877-486-2048).

® The Extra Help program may help pay the costs of a Medicare Prescription Drug Plan for
people with limited income and resources. Costs include premiums, deductibles, and
co-payments. You can apply online at www.ssa.gov/medicare/prescriptionhelp or call
Social Security at 1-800-772-1213 (TTY 1-800-325-0778).

® The Medicare Savings Programs may help pay for Medicare premiums and other
out-of-pocket costs for people with limited income and resources. You can start the
application process when you apply for Extra Help or you can contact your State or
local medical assistance (Medicaid) office.

Need Health Insurance Or Know Someone Who Dees?

Visit www.HealthCare.gov or call 1-800-318-2596 (TTY 1-855-889-4325) to learn more.

\ SECy,

OS om
Social Security, Ademintstraté HON
lll 6

ist Rh

&

ses
Case 4:20-cv-00015-JED-FHM Document 1 Filed in USDC ND/OK on 01/13/20 Page 14 of 14

Life Changes May Affect Eligibility Fort Federal Benefits

It’s not unusual for people’s circumstances to change after they apply for or start receiving
benefits. These changes may increase your Federal benefits. For example, if your

spouse or ex-spouse dies, you may qualify for a higher Social Security benefit. Visit
www.ssa.govlpotentialentitlement to find out more. You also can use the Benefit
Eligibility Screening Tool at www.ssabest.benefits.gov/ to find out about benefits from

.

Social Security.
Suspect Social Security Fraud?

If you suspect Social Security fraud, please visit https://oig.ssa.gou/report or call the
Inspector General’s Fraud Hotline at 1-800-269-0271 (TTY 1-866-501-2101).

Help Prevent Identity Theft

Be aware of scams through the mail, Internet, telephone, or in person. You should be
careful when someone asks for personal information, especially your Social Security
number. Please visit www.usa.govi/identity-thefé to find out more.

Medicare Information

e Starting January 1, 2020, you should use your new Medicare card to get care. Old cards
with Social Security numbers will no longer be accepted. If you don’t have a new
Medicare card, call 1-800-MEDICARE (1-800-633-4227) (TTY 1-877-486-2048).

® To learn about Medicare eligibility or to apply, visit www.ssa.gov/medicarelmediinfo.himl
or call Social Security at 1-800-772-1213 (TTY 1-800-325-0778).

e If you do not sign up for Medicare Part B (medical insurance) when you are first eligible,
or if you cancel Part B and then get it later, you may have to pay a late enrollment
penalty for as long as you have Part B.

© For questions about Medicare coverage and billing, visit www.Medicare.gov or call
1-800-MEDICARE (1-800-633-4227) (TTY 1-877-486-2048).

° The Extra Help program may help pay the costs of a Medicare Prescription Drug Plan for
people with limited income and resources. Costs include premiums, deductibles, and
co-payments. You can apply online at www.ssa.gov/medicarelprescriptionhelp or call
Social Security at 1-800-772-1213 (TTY 1-800-325-0778).

¢ The Medicare Savings Programs may help pay for Medicare premiums and other
out-of-pocket costs for people with limited income and resources. You can start the
application process when you apply for Extra Help or you can contact your State or
local medical assistance (Medicaid) office.

Need Health Insurance Or Know Someone Who Does?
Visit www.HealthCare.gov or call 1-800-318-2596 (TTY 1-855-889-4325) to learn more.

Social Security Administration LN:
lll 6

“Nise

<S
